Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendments to claims 1, 3, 7, 15-20 dated 12/9/2021 are entered.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 claims a processor, the processor configured programmed…configured… appears to contain typos.  Examiner believes removal of the first “configured” from the claim limitation is required to correct the grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16-19 recites limitations that lack antecedent basis due to the amendments made on 12/9/2021.
For example, claim 16 cites identifying a second product form the first 2D image, the second product and the first product being a formation of a first grouping of products, but lacks antecedent basis, as a first 2D image and a first product is not previously defined in amended independent claim 15.
Similarly, claims 17-19 also lack antecedent basis due to the claim limitation removal amendments made to claim 15, and are rejected for at least the reasons above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 43 of U.S. Patent No. 11049317. Although the claims at issue are not identical, they are not patentably distinct from each other.
The table below comparing claims 15 of the instance application with claim 1 of the reference application helps illustrate the double patenting rejection.
Claim 15 of instance application
Claim 43 of U.S. App. No. 17315056
A computer device for generating a 3D virtual environment and for facilitating placement of 3D models in the 3D virtual environment based on receipt, at the computing device, of a user selection of objects form a set of 2D images of 
layouts depicting a set of objects and an arrangement of the objects in a room, the computing device comprising:
a memory for storing the set of 2D images of layouts of the arrangement of the objects in the room and 3D model data for the objects; a processor, the processor programmed with computer instructions configured to cause the processor to:


provide graphical user interface display information, comprising:
first display portion for presenting an option for the user to select from the set of 2D images of layouts;
second display portion information for display a user-selected on of the 2D images of layouts and enabling the user to select the objects depicted in the displayed 2D image; and third display portion information for simultaneously displaying the virtual environment; and in response to receiving the user selection of the objects from the displayed 2D image; identifying 3D model data for the selected objects from the stored 3D model data; and generating and display the 3D models of the selected objects and their relative arrangement in the virtual environment.
A system for composing a virtual environment and for facilitating the placement of 3D models in the virtual environment based on receipt, at a computing device, of a user selection of objects from a set of 2D images of layouts depicting a set of objects and an arrangement of the objects in a room, the system to: 
store, in a computer memory, the set of 2D images of layouts of the arrangement of the objects in the room; store 3D model data for the objects; provide a computer device comprising a processor programmed with computer instructions, which when executed, perform steps comprising: 

provide a graphical user interface comprising: a first display portion for presenting an option for the user to select from the set of 2D images of layouts; 
a second display portion for displaying a user-selected one of the 2D images of layouts and enabling the user to select objects depicted in the displayed 2D image; and a third display portion for simultaneously displaying the virtual environment; and in response to receiving the user selection of the objects from the displayed 2D image: 
identify 3D models for the selected objects from the stored 3D models 
and display the 3D models of the selected objects and their relative arrangement in the virtual environment.


As illustrated in the table above, claim 15 of the instance application is not distinct from claim 43 of the U.S. Patent because the U.S. Patent anticipates the claim 15 of the instance application.  Claim 1 of the U.S. Patent claims limitations in scope to claim 43 of the U.S. Patent, herein incorporated by reference.
	Furthermore, claim 20 of the instance application does not patentably distinguish from claim 7 of the U.S. Patent for at least the reasons above.



Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Re claim 1, the prior art fails to teach or render obvious storing the set of 2D images of layouts of the arrangement of the objects in the room, storing 3D model data for the objects, generating at least an outline of the 3D environment, identifying a first 2d image of one or more 2D images, identifying a first product from the first 2d image, determining 3d model data based on the first product, identifying a first location for placement of the first product in the 3D environment, generating a 3D model based on the 3D model data for the first product, adding the at least 3D model within the 3D virtual environment based, at least on the first location, and rendering the 3d virtual environment into a visually interpretable form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15-20 are rejected, but would be allowable after filing of a terminal disclaimer and amendments to correct informalities and antecedent basis issues, such as those noted in the 35 USC 112 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616